Citation Nr: 9932710	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  98-08 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for lumbar disc 
disease, currently evaluated as 40 percent disabling.  

2. Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty for training from October 
1986 to March 1987 and on active duty from November 1987 to 
July 1990.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

In rating musculoskeletal disabilities, 38 C.F.R. § 4.40 
(regarding functional loss) must be considered apart from and 
in addition to the appropriate Diagnostic Code(s) in the VA 
Schedule for Rating Disabilities.  See DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995).  On examination by VA 
in October 1987, the veteran had significant complaints of 
pain.  He has contended that this pain interferes with his 
ability to maintain employment and is the basis of his claim 
for a total rating on the basis of individual 
unemployability.  In light of the nature of his complaints, 
the Board finds that the most recent VA physical examination 
is inadequate for evaluation purposes and that further 
development of the evidence is necessary in this case.  Hyder 
v. Derwinski, 1 Vet. App. 22 (1991).  Accordingly, an 
orthopedic examination of the appellant should be scheduled.

In light of the foregoing, the claim is remanded for the 
following:  

The appellant should be scheduled for VA 
orthopedic examination to determine the 
current extent of his service-connected 
low back disorder.  The appellant's 
claims file must be made available to the 
VA examiner for review prior to the 
examination.  X-rays and/or other 

diagnostic studies should be done, as 
deemed appropriate by the examiner.  The 
examiner must provide a thorough 
description of the appellant's service-
connected disorder and render objective 
clinical findings concerning the severity 
of the disability, to include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any.  
The examiner must then render an opinion 
concerning the effect of the appellant's 
service-connected disability on his 
ordinary activity and his ability to 
procure and maintain employment.

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












